Citation Nr: 0713281	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1983 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran has Level II hearing loss in his right ear 
and Level I hearing loss in his left ear.  

2.  Evidence received since the April 2003 and July 2003 
denials is duplicative or cumulative of evidence previously 
considered or does not relate to unestablished facts 
necessary to substantiate the claims at issue before the 
Board at this time.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2006).  

2.  The April 2003 RO decision denying service connection for 
hypertension and the July 2003 decision denying service 
connection for vertigo are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  
 

3.  No new and material evidence has been received since the 
April 2003 and July 2003 rating decisions to reopen claims 
for service connection for hypertension and vertigo.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February 2003, April 2003, November 2003, and May 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the August 2004 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The May 
2004 VCAA letter does specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board observes that the November 2003 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must relate directly to substantiation of the claim.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  







Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a compensable 
rating for bilateral hearing loss, currently rated under DC 
6100, bilateral hearing loss.  38 C.F.R. § 4.85.  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran underwent a VA audiological evaluation in June 
2004.  At that time, pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

40
35
45
55
LEFT

25
15
25
25

The average puretone threshold was 44 in the right ear and 23 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 98 
percent in the left ear.  

In this case, applying the results of June 2004 VA 
examination to Table VI of the VA regulations yields Roman 
numeral values of II in the right ear and I in the left ear.  

Applying these values to Table VII, the Board must find that 
the veteran's bilateral hearing loss is 0 percent disabling.  
As noted above, the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule, as has been done in this case, to the 
numeric designations assigned after an audiometric evaluation 
was rendered, as has also been done in this case, leading to 
the noncompensable evaluation, but not more.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than a noncompensable evaluation for bilateral 
hearing loss.  38 C.F.R. § 4.3.  

With regard to the veteran's claims for hypertension and 
vertigo, in July 2003, the RO denied the veteran's claim for 
service connection for vertigo.  The veteran did not appeal 
this determination to the Board.  In November 2003, the 
veteran submitted a statement that VA construed as a claim to 
reopen.  The veteran submitted additional records and stated 
that "[w]e claim...vertigo... as secondary to the s/c condition 
[sic]."  

In April 2003, the RO denied the veteran's claim for service 
connection for hypertension.  The RO found that new and 
material evidence had been submitted, but that it was not 
sufficient to grant the claim.  The veteran did not appeal 
this determination to the Board.  The RO construed the 
November 2003 statement discussed above as a claim to reopen.  

The RO was correct in construing this letter as a claim and 
not as a notice of disagreement (NOD).  The veteran did not 
express disagreement and a desire for Board review of the 
April 2003 and July 2003 RO decisions.  He expressed a desire 
for the RO to consider the evidence he submitted with his 
letter.  The veteran's letter was not a valid NOD for the 
April 2003 and July 2003 RO decisions.  Gallegos v. Principi, 
283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2006).  
Therefore, they are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2006); 38 C.F.R. § 20.200, 20.302, 
20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in November 2003, therefore a 
newer definition of what constitutes new and material 
evidence applies.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Since the April 2003 and July 2003 rating decisions, the 
following evidence has been submitted:  a duplicate of the 
veteran's DD 214, duplicates of the veteran's service medical 
records (SMRs), VA treatment records, a VA audio examination, 
and two September 2003 letters from Dr. J. R., the veteran's 
private physician.  

With the exception of the duplicates of the veteran's DD 214 
and SMRs, all the evidence listed above is new, in that it 
has not been submitted to VA before.  However, the Board 
finds that the evidence is not new and material because it 
does not relate to unestablished facts necessary to 
substantiate the claims.  38 C.F.R. § 3.156(a).  
Specifically, none of the evidence received indicates that 
the veteran's hypertension or vertigo was incurred during, or 
aggravated by, his military service from October 1980 to 
October 1983 and from January 1991 to June 1991, nor does it 
indicate that they were caused by his service-connected 
disabilities.  One of Dr. J. R.'s September 2003 letters 
states that he treated the veteran for hypertension as early 
as 1998, but he does not provide a link between the veteran's 
service or service-connected disabilities and the claimed 
disability.  

Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for hypertension and 
vertigo.  The claims are not reopened.  38 U.S.C.A. § 5108.  

ORDER

A compensable disability evaluation for bilateral hearing 
loss is denied. 

As no new and material evidence has been received, the claim 
for service connection for hypertension is not reopened.  The 
appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for vertigo is not reopened.  The 
appeal is denied. 





____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


